Citation Nr: 1220258	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-15 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for an increased rating for service-connected PTSD, currently evaluated as 50 percent disabling.

The Veteran testified before the undersigned at an August 2010 Travel Board hearing.  The hearing transcript is of record.  

In March 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

In a May 2012 statement, received prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wished to withdraw his appeal with regard to the issue of entitlement to an increased rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a written May 2012 statement, the Veteran's representative indicated that the Veteran wished to withdraw his appeal with regard to the issue of entitlement to an increased rating for PTSD.  The representative specifically stated that he had spoken to the Veteran, who informed him that he no longer wished to appeal the issue of entitlement to an increased rating for service-connected PTSD, and therefore, with the Veteran's express consent and permission, he was withdrawing the issue from appellate consideration, in accordance with 38 C.F.R. § 20.204.  The representative requested that the Veteran's claims file be returned to his local regional office.  The Board finds that the May 2012 written statement from the Veteran's representative qualifies as a valid withdrawal of the issue under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


